Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/043,280 filed on September 29, 2020.
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies of the foreign applications have been received.
Applicant filed an amendment on October 3, 2022 under 37 CFR 1.111 in response to a non-final rejection mailed on July 1, 2022.  Applicant has not amended any of the claims but has canceled claims 44 and 50-52 and had added new claims 53-56. Information Disclosure Statement (IDS) submitted on October 10, 2022 comply with the provisions of 37 CFR 1.97.  Accordingly, the IDSs is being considered by the examiner.
Claims 33-43, 45-49 and 53-56 are currently pending.

Response to Arguments
Applicant's Arguments/Remarks filed on October 3, 2022 have been fully considered.
With respect to rejection of claims 44 and 50-52 under 35 U.S.C. 101 as being directed to non-statutory subject matter, in view of Applicant’s cancellation of said claims, the rejection is moot. 
On pp. 6-7 of the Applicant's Arguments/Remarks, with respect to rejection of independent claims 33, 37, 41 and 45 under 35 U.S.C. 103 as being unpatentable over Zhao et al., US 2019/0124366 A1 (Zhao) in view of Chien et al., US 2019/0124330 A1 (Chien), Applicant argues that:
“the references, whether taken together or singly, simply fail to disclose, teach, or suggest selection (e.g., selecting/select) of ‘’a set of chroma quantization parameters amongst a plurality of sets of chroma quantization parameters based on a flag representative of an encoding performance lever’’ as claimed in independent claims 33, 37, 41, and 45. Emphasis added. The analysis of the claim language seems perfunctory given the complexity of the limitations.”
The Examiner respectfully disagrees.
Aside from the fact that the cited pars. 6 and 41 of Zhao clearly discloses the claimed invention of claim 32, it is well-known in the art of video coding that in HEVC, similar to H.264/AVC, quantization parameter (QP) can take 52 values from 0 to 51 for 8-bit video sequence. Different QP values may be chosen for luminance and chrominance based on different levels of sensitivity of the human eye to luma and chroma as established by the Human Vision Model. The QP is then used to determine quantization step size (deltaQP) according to deltaQP = QP*21/6. The values of QP and deltaQP is chosen based on how coarse or fine the encoder would quantize the transformed luminance and chrominance components. The higher QP (hence the higher deltaQP), the coarser the quantization and the lower the resulting encoder bitrate. Furthermore, deltaQP for the luma and chroma is signaled separately the encoder as explicitly disclosed by Zhao, par. 41 
All the above is well-known and explained in more detail in nearly all textbooks on video coding.
In view of the above, the statement that “QP is selected amongst a plurality of sets of chroma quantization parameters” adds nothing to the claim because in both H.264/AVC and HEVC, QP values are chosen from the range of [0-51] for 8-bit ending. 
The Examiner maintains his rejection.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-52 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al., US 2019/0124366 A1 (Zhao) in view of Chien et al., US 2019/0124330 A1 (Chien).
With respect to claim 33, Zhao discloses a method [abstract, par. 6] comprising: selecting, for a block of an image [par. 6 – ref. to coding block], a set of chroma quantization parameters amongst a plurality of sets of chroma quantization parameters [par. 6 – ref. to determining chroma quantization parameters for chroma coding block] based on a flag representative of an encoding performance level [par. 41: “delta QPs for the luma and chroma partitions may be determined and/or signaled separately. It should be noted that in this example, this type of signaling may be enabled/disabled with a flag that is present at a CTU, a slice-level, a PPS, a sequence parameter set (SPS), etc.]; encoding said block based on the selected set of chroma quantization parameters, wherein the encoding comprises quantizing chroma values of said block according to said at least one selected chroma quantization parameter [FIG. 2, par. 56: “Video encoder 200 may be configured to perform multiple coding passes (e.g., perform encoding while varying one or more of a prediction, transformation parameters, and quantization parameters)”]; and generating a bitstream comprising at least said encoded block [FIG. 2, par. 58] and metadata comprising the flag representative of the encoding performance level [FIG. 2, par, 54: “according to the techniques described herein, …, and chroma delta QP values may be signaled when at least one of a chroma Cb coding block flag and a chroma Cr coding block flag respectively indicate significant coefficients”]. Zhao discloses all the limitations of the claim as noted in the above. In addition, Chien discloses system and method of encoding and decoding wherein a coding device [FIG. 1, element 104] can include multiple luma and chroma quantization parameter (QP) values [abstract] and wherein the encoder generates a video bitstream [FIG. 1, bitstream 120, par. 59] with embedded metadata indicating coding parameters which includes luma and chroma QP values [par. 59]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Zhao with Chien with the motivation to devise a method and apparatus for encoding wherein the techniques can include determining, for the coding unit, a chroma quantization parameter value [abstract] to result in more efficient coding [par. 35].
With respect to claim 34, Zhao, in view of Chien, disclose all the limitations of claim 33 and further discloses wherein the encoding performance level is automatically chosen according to information related to coding, said information being related to the coding tree configuration or the coding mode or the partitioning mode [par. 16].
With respect to claim 35, Zhao, in view of Chien, disclose all the limitations of claim 33 and further discloses wherein the set of chroma quantization parameters is a one-directional table for which outputs are greater or equal to zero, and values of the tables are non-decreasing as a function of the input index [par. 25].
With respect to claim 36, the claim is drawn to a non-transitory computer-readable storage medium containing instructions therein that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claim 33. Therefore, claim 36 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 33.
With respect to claim 37, the claim describes a method comprising steps that a decoder performs to decode a bitstream that is output from an encoder that performs a series of steps of the method of claim 33. Such a decoder is disclosed by Zhao [FIG. 1, video decoder 124, FIG. 7, video decoder 700] and Chien [FIG. 1, decoding device 112]. Therefore, claim 37 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 33.
With respect to claim 38, Zhao, in view of Chien, disclose all the limitations of claim 37 and further discloses wherein the method further comprising producing a reconstructed image based on the de-quantized chroma values of a plurality of blocks of the image [par. 25].
With respect to claim 39, the claim is drawn to a method that perform a series of steps that are commensurate in scope with steps of claim 35. Therefore, claim 39 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 35.
With respect to claim 40, the claim is drawn to a non-transitory computer-readable storage medium containing instructions therein that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claim 37. Therefore, claim 36 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 37.
With respect to claims 41-43, the claims are drawn to devices that perform a series of steps that are commensurate in scope with steps of claims 33-35. Therefore, claims 41-43 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 33-35.
With respect to claim 45, the claim is drawn to a device that performs a series of steps that are commensurate in scope with steps of claims 37. Therefore, claim 45 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 37.
With respect to claim 46, Zhao, in view of Chien, disclose all the limitations of claim 45 and further discloses a display configured to display the reconstructed image [FIG. 1, par. 37, display 126].
With respect to claim 47, Zhao, in view of Chien, disclose all the limitations of claim 45 and further discloses an antenna configured to receive a signal over the air comprising an image or a video [pars. 33-34 noting that wireless devices necessarily comprise an antenna].
With respect to claim 48, Zhao, in view of Chien, disclose all the limitations of claim 45 and further discloses an output configured to provide the reconstructed image [FIG. 7, see output labeled reconstructed video].
With respect to claim 49, the claim is drawn to a device that perform a series of steps that are commensurate in scope with steps of claim 39. Therefore, claim 49 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 39.
With respect to claim 53, Zhao, in view of Chien, disclose all the limitations of claim 41 and further discloses wherein the one or more processors are further configured to store the plurality of sets of chroma quantization parameters [pars. 63, 72].
With respect to claim 54, Zhao, in view of Chien, disclose all the limitations of claim 41 and further discloses a non-transitory computer readable medium comprising computer-executable instructions to cause the one or more processors to select the set of chroma quantization parameters, encode the block, and generate the bitstream [pars. 64-65].  
With respect to claim 55, Zhao, in view of Chien, disclose all the limitations of claim 41 and further discloses wherein the one or more processors are further configured to store the plurality of sets of chroma quantization parameters [par. 51].  
With respect to claim 56, Zhao, in view of Chien, disclose all the limitations of claim 41 and further discloses a non-transitory computer readable medium comprising computer-executable instructions to cause the one or more processors to access the metadata, select the set of chroma quantization parameters, de-quantize the chroma values, and produce the reconstructed image [FIG. 1, par. 33 – noting that all enoding and decoding functions can be performed by hardware or stored instructions performed on processors as noted in pars. 38 and 59].

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Zhang et al., US 2018/0048901 A1, discloses determining chroma quantization parameters for video coding.
Sullivan, US 2021/0211669 A1, discloses system and method for use of chroma QP values.
Tourapis et al., US 2015/0071344 A1, discloses chroma quantization parameters for video coding.
Nguyen et al., US 2015/0003518 A1, discloses method and device for emulating low-fidelity coding.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485